                                                          Case 2:19-cv-08008-SVW-JC Document 16 Filed 10/15/19 Page 1 of 7 Page ID #:45



                                                                1   Craig J. Mariam (SBN 225280)
                                                                    cmariam@grsm.com
                                                                2   John P. Cogger (SBN 172808)
                                                                    jcogger@grsm.com
                                                                3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                    633 West. 5th Street, 52nd Floor
                                                                4   Los Angeles, CA 90071
                                                                    Telephone: (213) 576-5000
                                                                5   Facsimile: (877) 306-0043
                                                                6   Attorneys for Defendant
                                                                    R. JOHN TAYLOR
                                                                7

                                                                8                          UNITED STATES DISTRICT COURT
                                                                9                       CENTRAL DISTRICT OF CALIFORNIA
                                                               10   GEMCAP LENDING I, LLC,                       )   Case No.: 2:19-cv-08008-SVW-JC
                                                                                                                 )
   633 West Fifth Street, 52nd Floor




                                                               11                                                )   Judge: Honorable Stephen V.
                                                                                              Plaintiff,         )   Wilson
                                       Los Angeles, CA 90071
        Gordon & Rees LLP




                                                               12                                                )   Magistrate: Honorable Jacqueline
                                                                                                                 )   Chooljian
                                                               13         vs.                                    )
                                                                                                                 )   DEFENDANT R. JOHN
                                                               14                                                )   TAYLOR’S EX PARTE
                                                                    R. JOHN TAYLOR.,                             )   APPLICATION AND MOTION
                                                               15                                                )   TO EXTEND TIME TO
                                                                                                                 )   RESPOND TO COMPLAINT
                                                               16                    Defendant.                  )   AND SUPPORTING
                                                                                                                 )   DECLARATIONS
                                                               17                                                )
                                                                                                                 )
                                                               18                                                )
                                                                                                                 )
                                                               19

                                                               20   TO THIS HONORABLE COURT AND ALL PARTIES:
                                                               21         Pursuant to Federal Rule of Civil Procedure 6(b), Local Rule 6-1, Local
                                                               22   Rule 17-9, and Paragraph 5 of the Honorable Stephen V. Wilson’s Requirements,
                                                               23   Defendant R. JOHN TAYLOR respectfully moves for a twenty-eight (28) day
                                                               24   extension of time, to and including November 7, 2019, in which to file his
                                                               25   responsive pleading.
                                                               26         This Application is necessitated by, and based upon, the fact that Defendant
                                                               27   R. John Taylor has just become aware of the contention that he was served with the
                                                               28   summons and complaint in this matter, and contests that he was actually served.
1097545/48007155v.1

                                                                                                             1
                                                                        DEFENDANT R. JOHN TAYLOR’S EX PARTE APPLICATION AND
                                                                        MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT AND
                                                                                      SUPPORTING DECLARATIONS
                                                       Case 2:19-cv-08008-SVW-JC Document 16 Filed 10/15/19 Page 2 of 7 Page ID #:46



                                                             1   Defendant has not been served with the summons and complaint in this matter, and
                                                             2   intends to file a motion to dismiss pursuant to FRCP 12(b)(4) or 12(b)(5).
                                                             3          Further, Defendant requires additional time to investigate the facts giving
                                                             4   rise to the claims at issue and to prepare an appropriate responsive pleading.
                                                             5   Counsel for Mr. Taylor attempted to obtain consent from Plaintiff’s counsel to the
                                                             6   requested extension which, if provided, would have obviated the need to obtain
                                                             7   approval from this Court pursuant to Local Rule 8-3. However, Plaintiff did not
                                                             8   agree. As a result, this Application is necessary.
                                                             9          There have been no prior extensions granted to Mr. Taylor, and no prior
                                                            10   requests for an extension of time requested by or on behalf of Mr. Taylor.
633 West Fifth Street, 52nd Floor




                                                            11          As set forth in the attached Declaration of John P. Cogger, Mr. Cogger sent
                                    Los Angeles, CA 90071
     Gordon & Rees LLP




                                                            12   an email to Plaintiff’s counsel, at the email address listed for him on the
                                                            13   Complaint, to advise him of the substance of this ex parte Application. Counsel
                                                            14   for GemCap has indicated that GemCap will not agree to an extension of time to
                                                            15   respond to the complaint, thus this application is necessary.
                                                            16          This Application will be and hereby is based on this Ex Parte Application
                                                            17   and Application, the attached Memorandum of Points and Authorities, the attached
                                                            18   Declarations of John P. Cogger and R. John Taylor, the Proposed Order submitted
                                                            19   concurrently herewith, the pleadings, papers and records on file with the Court in
                                                            20   this action, and upon such further oral and documentary evidence and argument as
                                                            21   may be presented prior to or at any hearing on the Application.
                                                            22   ///
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///
                                                                                                           2
                                                                       DEFENDANT R. JOHN TAYLOR’S EX PARTE APPLICATION AND
                                                                       MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT AND
                                                                                     SUPPORTING DECLARATIONS
                                                       Case 2:19-cv-08008-SVW-JC Document 16 Filed 10/15/19 Page 3 of 7 Page ID #:47



                                                             1         The name, address, e-mail address of counsel for Plaintiff, as set forth in the
                                                             2   records on file in this Action, is:
                                                             3         David C. Lee
                                                             4         NOSSAMAN LLP
                                                             5         50 California Street, 34th Floor
                                                             6         San Francisco, CA 94111
                                                             7         E-Mail: dlee@nossaman.com
                                                             8

                                                             9
                                                                                                          Respectfully submitted,

                                                            10   Dated: October 15, 2019                  GORDON REES SCULLY
                                                                                                          MANSUKHANI, LLP
633 West Fifth Street, 52nd Floor




                                                            11
                                    Los Angeles, CA 90071
     Gordon & Rees LLP




                                                            12
                                                                                                          By: /s/ John P. Cogger____
                                                            13                                            Craig J. Mariam
                                                                                                          John P. Cogger
                                                            14
                                                                                                          Attorneys for Defendant
                                                            15                                            R. JOHN TAYLOR
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                            3
                                                                      DEFENDANT R. JOHN TAYLOR’S EX PARTE APPLICATION AND
                                                                      MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT AND
                                                                                    SUPPORTING DECLARATIONS
                                                       Case 2:19-cv-08008-SVW-JC Document 16 Filed 10/15/19 Page 4 of 7 Page ID #:48



                                                             1              MEMORANDUM OF POINTS AND AUTHORITIES IN
                                                             2                      SUPPORT OF EX PARTE APPLICATION
                                                             3   I.     INTRODUCTION AND SUMMARY OF REQUESTED RELIEF
                                                             4          This Application, and the relief requested, is simple. Defendant R. John
                                                             5   Taylor seeks an Order extending and fixing the time, to and including November 7,
                                                             6   2019, for Mr. Taylor to answer, plead or otherwise respond to the Complaint filed
                                                             7   in this action by Plaintiff GemCap Lending I, LLP (hereinafter, “GemCap”).
                                                             8   II.    STATEMENT OF PERTINENT FACTS
                                                             9          According to Docket #14 in this matter, Plaintiff GemCap Lending I, LLP
                                                            10   (hereinafter, “GemCap”) filed a document indicating that service of the Summons
633 West Fifth Street, 52nd Floor




                                                            11   and Complaint had been made upon Defendant R. John Taylor on September 19,
                                    Los Angeles, CA 90071
     Gordon & Rees LLP




                                                            12   2019. (Declaration of John P. Cogger ¶ 2.) This document was filed on September
                                                            13   30, 2019. (Declaration of John P. Cogger ¶ 2.)
                                                            14          The Proof of Service indicates that Defendant R. John Taylor was personally
                                                            15   served with the necessary pleadings on September 19, 2019, at 5:53PM, at 360
                                                            16   Osprey Drive, Lewiston, Idaho 83501. (Declaration of John P. Cogger ¶ 2.)
                                                            17          Defendant R. John Taylor is not familiar with that address, and was not
                                                            18   personally served with any materials regarding this lawsuit on September 19, 2019,
                                                            19   or any other date. (Declaration of R. John Taylor ¶ 3.) Mr. Taylor is familiar with
                                                            20   a property located at 570 Osprey Drive, which is located in Lenore, Idaho, not
                                                            21   Lewiston, Idaho. (Declaration of R. John Taylor ¶ 3.) The two different cities are
                                                            22   located over twenty-five miles from each other. (Declaration of R. John Taylor ¶
                                                            23   3.)
                                                            24          The parties are also involved in multiple separate litigations other than this
                                                            25   matter. On September 11, 2019, counsel for GemCap in Case Number 2:13-cv-
                                                            26   05504-SJO-MAN notified the undersigned counsel of an intent to file the instant
                                                            27   action against Mr. Taylor, and in which e-mail counsel requested confirmation
                                                            28   whether the undersigned counsel was authorized to accept service of the complaint.
                                                                                                            4
                                                                       DEFENDANT R. JOHN TAYLOR’S EX PARTE APPLICATION AND
                                                                       MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT AND
                                                                                     SUPPORTING DECLARATIONS
                                                       Case 2:19-cv-08008-SVW-JC Document 16 Filed 10/15/19 Page 5 of 7 Page ID #:49



                                                             1   (Declaration of John P. Cogger ¶ 3.) The undersigned counsel has represented Mr.
                                                             2   Taylor in Case Number 2:13-cv-05504-SJO-MAN via applicable insurance
                                                             3   coverage. (Declaration of John P. Cogger ¶ 4.) The undersigned counsel sought
                                                             4   authorization to accept service and/or represent Mr. Taylor in the instant matter,
                                                             5   which is separate from Case Number 2:13-cv-05504-SJO-MAN. (Declaration of
                                                             6   John P. Cogger ¶ 4.) The undersigned counsel advised GemCap’s new counsel that
                                                             7   it was still awaiting authorization to accept service on September 20, 2019.
                                                             8   (Declaration of John P. Cogger ¶ 3.) GemCap’s counsel responded on that same
                                                             9   date that they will “await confirmation on service.” (Declaration of John P.
                                                            10   Cogger ¶ 3.)
633 West Fifth Street, 52nd Floor




                                                            11           On October 11, 2019, the undersigned counsel sought clarification whether
                                    Los Angeles, CA 90071
     Gordon & Rees LLP




                                                            12   GemCap contended that Mr. Taylor had been served. (Declaration of John P.
                                                            13   Cogger ¶ 4.) On October 11, 2019, counsel for GemCap provided the undersigned
                                                            14   counsel with a copy of Document #14. (Declaration of John P. Cogger ¶ 4.) On
                                                            15   October 11, 2019, the undersigned counsel requested via email that GemCap
                                                            16   stipulate to an extension of time for Mr. Taylor to respond to the complaint.
                                                            17   (Declaration of John P. Cogger ¶ 4.) On October 11, 2019, counsel for GemCap
                                                            18   responded that GemCap had instructed him to not agree to such an extension
                                                            19   “given its interest in expediting the proceeding.” (Declaration of John P. Cogger ¶
                                                            20   4.)
                                                            21           As noted in the Court’s docket for Document #14, it is understood that an
                                                            22   answer for Mr. Taylor was due on or before October 10, 2019, if service was
                                                            23   properly effected. Mr. Taylor denies that he was served as claimed by GemCap.
                                                            24   III.    GOOD CAUSE EXISTS FOR AN ORDER EXTENDING AND
                                                            25           FIXING DEFENDANT’S TIME TO RESPOND TO THE
                                                            26           COMPLAINT
                                                            27           Rule 6(b) (2) of the Federal Rules of Civil Procedure provides for
                                                            28   enlargement of time “after the expiration of the specified period … where the
                                                                                                           5
                                                                        DEFENDANT R. JOHN TAYLOR’S EX PARTE APPLICATION AND
                                                                        MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT AND
                                                                                      SUPPORTING DECLARATIONS
                                                       Case 2:19-cv-08008-SVW-JC Document 16 Filed 10/15/19 Page 6 of 7 Page ID #:50



                                                             1   failure to act was the result of excusable neglect.” The courts have held that the
                                                             2   party moving for such relief has the burden of establishing that it has a meritorious
                                                             3   defense to the action and that there was such reasonable explanation or excuse for
                                                             4   the failure to act within the proscribed time as warrants the relief contemplated by
                                                             5   the rule. (Nelson v. Coleman Company, 41 F.R.D. 7 (D.S.C.1966)).
                                                             6           “Rule 1 of the Federal Rules of Civil Procedure states that ‘[The rules] shall
                                                             7   be construed to secure the just, speedy, and inexpensive determination of every
                                                             8   action.’ In accordance with that the mandate courts generally have given a liberal
                                                             9   interpretation to Rule 6(b) in order to work substantial justice. This court believes
                                                            10   that Rule 6(b) like Rule 60(b) must be liberally construed in order that litigants be
633 West Fifth Street, 52nd Floor




                                                            11   given opportunity to be heard, and given their day in court so that justice may be
                                    Los Angeles, CA 90071
     Gordon & Rees LLP




                                                            12   served. This court has stated that only where a party evidenced a disregard for the
                                                            13   judicial process, or hardship would result, would it refuse to vacate a default
                                                            14   judgment. Kinnear Corp. v. Crawford Door Sales Co., 49 F.R.D. 3 (D.S.C.1970).
                                                            15   If the defendant has a meritorious defense a default judgment gives rise to a
                                                            16   forfeiture. Forfeitures are not favored in the law and are often means of oppression
                                                            17   and injustice. Knickerbocker Life Ins. Co. v. Norton, 96 U.S. 234, 24 L. Ed. 689
                                                            18   (1878).” (Anderson v. Stanco Sports Library, Inc. (D.S.C. 1971) 52 F.R.D. 108,
                                                            19   110.)
                                                            20           Here, Defendant was not served with the summons and complaint as
                                                            21   identified in the Proof of Service, Document #14. Mr. Taylor was not at the
                                                            22   address indicated in the proof of service, as he is unaware of such a location. He
                                                            23   was not personally served with any summons or complaint. In addition to any
                                                            24   defenses to the factual allegations asserted in the complaint, insufficient service of
                                                            25   process is a defense that can be asserted via FRCP Rule 12(5). Mr. Taylor intends
                                                            26   to challenge the service and contest the factual allegations in the complaint.
                                                            27           Good cause exists for the requested extension, as set forth in detail in the
                                                            28   attached declarations. No delay of this matter will result from such an extension.
                                                                                                             6
                                                                     DEFENDANT R. JOHN TAYLOR’S EX PARTE APPLICATION AND
                                                                     MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT AND
                                                                                   SUPPORTING DECLARATIONS
                                                       Case 2:19-cv-08008-SVW-JC Document 16 Filed 10/15/19 Page 7 of 7 Page ID #:51



                                                             1   The sole result of the extension will be to allow Mr. Taylor to challenge the
                                                             2   propriety of service and to defend the merits of the case.
                                                             3   V.    NOTICE OF THIS APPLICATION WAS PROVIDED
                                                             4         As set forth in the attached Declaration of John P. Cogger, on October 11,
                                                             5   2019, at approximately 1:56PM, the undersigned counsel notified counsel for
                                                             6   GemCap that this office would be filing a motion to extend the time to respond to
                                                             7   the complaint and that Mr. Taylor was contesting the service as alleged in the proof
                                                             8   of service. (Declaration of John P. Cogger ¶ 8.) As of 9:00AM on October 15,
                                                             9   2019, the undersigned counsel had not received any response from Plaintiff’s
                                                            10   counsel. (Declaration of John P. Cogger ¶ 8.)
633 West Fifth Street, 52nd Floor




                                                            11   V.    CONCLUSION
                                    Los Angeles, CA 90071
     Gordon & Rees LLP




                                                            12         Mr. Taylor respectfully requests that this Court grant a twenty-eight (28) day
                                                            13   extension of time, to and including November 7, 2019, in which to file his
                                                            14   responsive pleading.
                                                            15

                                                            16                                          Respectfully submitted,
                                                            17   Dated: October 15, 2019                GORDON REES SCULLY
                                                                                                        MANSUKHANI, LLP
                                                            18

                                                            19                                          By: /s/ John P. Cogger____
                                                            20
                                                                                                        Craig J. Mariam
                                                                                                        John P. Cogger
                                                            21                                          Attorneys for Defendant
                                                            22
                                                                                                        R. JOHN TAYLOR

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                           7
                                                                      DEFENDANT R. JOHN TAYLOR’S EX PARTE APPLICATION AND
                                                                      MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT AND
                                                                                    SUPPORTING DECLARATIONS
